Citation Nr: 1230615	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 2007, for the award of a 20 percent disability rating for unstable low back syndrome.

2.  Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss for the period May 30, 1974, to April 12, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  A July 2007 rating decision, inter alia, increased the evaluation of unstable low back syndrome to 20 percent effective April 13, 2007.  A September 2007 rating decision granted service connection for bilateral sensorineural hearing loss with a 10 percent evaluation effective May 30, 1974 based on clear and unmistakable error (CUE).  The rating decision assigned a 90 percent evaluation effective April 13, 2007.  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and a rating in excess of 10 percent for bilateral sensorineural hearing loss for the period May 30, 1974, to April 12, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In an August 1974 rating decision, the RO granted service connection for unstable low back syndrome and awarded a noncompensable disability evaluation, effective from September 10, 1973.  The Veteran did not appeal this decision, and it became final. 

2.  On April 13, 2007, the RO received the Veteran's claim for an increased rating for unstable low back syndrome. 

3.  It was not factually ascertainable that an increase in the low back syndrome symptomatology occurred within the one year period prior to April 13, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than April 13, 2007, for the award of a 20 percent disability rating for unstable low back syndrome have not been met.  See 38 U.S.C.A. § 5103 , 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 , 3.155, 3.158, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2007 VCAA letter informed the Veteran of all of the VCAA elements set forth above.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran was provided with a VA examination in May 2007.  The May 2007 report of the VA examiner indicates that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the May 2007 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran or his representative has contended otherwise.  

The presented testimony at a video hearing before the undersigned in June 2012.  A copy of the hearing transcript has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Date

The Veteran seeks an effective date earlier than April 13, 2007 for the award of a 20 percent disability rating for unstable low back syndrome.  In his January 2008 Notice of Disagreement, the Veteran explicitly stated that he agreed with the 20 percent evaluation, but he disagreed with the assigned effective date.  The Veteran desired an effective date of September 10, 1973 for the 20 percent evaluation, rather than April 13, 2007.

An award based on a claim for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  See 38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  See 38 C.F.R. § 3.400(o)(1) (2011) .

The law provides an exception to this general rule governing claims for increased ratings.  See 38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.       § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible effective dates may be assigned depending on the facts of the case.  If an increase in disability:

* occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose).  See 38 C.F.R. § 3.400(o)(1) (2011);

* precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable).  See 38 C.F.R. § 3.400(o)(2) (2011);

* precedes the claim by more than a year, the date that the claim is received (date of claim).  See 38 C.F.R. § 3.400(o)(2) (2011).

Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable".  See 38 C.F.R.        §§ 3.155, 3.400(o)(2) (West 2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim in the present case.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for VA benefits and identifying the benefit sought from a claimant or representative may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2011).  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  VA is not required to anticipate any potential claim for a particular benefit when no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  See 38 C.F.R. § 3.157(b) (2011).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  See 38 C.F.R.           § 3.157(b)(1) (2011).  When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  Id.  These provisions apply only when such reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  Id.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of such evidence.  See 38 C.F.R. § 3.157(b)(2) (2011).

In the instant case, an August 1974 rating decision granted service connection for a low back condition and assigned a zero percent (noncompensable) evaluation effective September 10, 1973.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 3.104, 19.118, 19.153 (1974).  No further correspondence or evidence was received from the Veteran until April 13, 2007, when the Veteran filed a formal claim for an increased rating for his low back condition.  A July 2007 rating decision increased the rating of the Veteran's low back condition to 20 percent effective April 13, 2007, the date of the Veteran's formal claim for an increased rating.  

The Board has reviewed the record to determine whether any evidence exists to indicate that VA received an informal claim for an increased rating before the date of the Veteran's formal claim on April 13, 2007.  There are no lay statements or VA treatment records in the instant case that would support an earlier date of informal claim.  Indeed, the only VA medical evidence of record is the report of a VA examination from May 15, 2007.  Additionally, the Veteran submitted private medical evidence in the form of a letter from a private chiropractor dated May 22, 2007, which VA received on June 11, 2007.  As noted above, when medical evidence is from a private physician, the effective date of the claim is the date of receipt of such evidence.  Thus, while this June 11, 2007 letter indicates that the private chiropractor treated the Veteran in August 2004, the effective date of this evidence is VA's date of receipt of the evidence, or June 11, 2007.  There is no other medical evidence of record; thus, there is no basis upon which to assign a date of claim any earlier than the date of the Veteran's formal claim on April 13, 2007.

Thus, with an effective date of the increased rating established as of the Veteran's date of claim on April 13, 2007, the Veteran is entitled to an earlier effective date only if it is factually ascertainable to that Veteran's increase in disability preceded his claim by a year or less.  As noted above, the Veteran submitted a letter from a private chiropractor indicating that he treated the Veteran in August 2004 for a back condition.  An August 2004 treatment record cannot support an effective date earlier than the date of the claim, however, because the date of this treatment precedes the date of the formal claim by more than a year.  There is no medical or lay evidence of record from the period April 13, 2006 until April 13, 2007.  Considering all available lay and medical evidence, the Board finds that it was not factually ascertainable that the Veteran's low back disability had risen to the level of a 20 percent rating prior to April 13, 2007.

Indeed, the Board notes that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not filed a claim for CUE in the August 1974 rating decision and the Board does not recognize any error in that determination.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The claimant had one year from notification of the August 1974 rating decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  

The claims folder reveals no evidence showing that a 20 percent rating was factually ascertainable within the one-year period before the receipt of the Veteran's April 13, 2007, claim for an increased rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.    § 3.400(o)(2) (2011).  For the foregoing reasons, the appropriate effective date for the grant of a 20 percent rating for the service-connected low back disability is April 13, 2007.  As the preponderance of the evidence is against an earlier effective date, this claim must be denied.


ORDER

An effective date earlier than April 13, 2007, for the award of a 20 percent disability rating for unstable low back syndrome, is denied.

REMAND

To ensure compliance with due process requirements, the Board must remand the Veteran's claims for an increased rating for a bilateral hearing loss disability and TDIU.

In some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when such reports do not originate from VA medical personnel.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim for an increased rating for bilateral hearing loss.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85 (2011).  The Veteran has submitted a number of private audiological tests that must be clarified before VA may consider them for rating purposes.  May 1984 and July 1990 audiological tests provide puretone test results, but they do not provide speech discrimination test results.  September 1997, October 2002, and August 2003 audiological tests provide speech test results, but it is unclear whether such testing was conducted using the Maryland CNC speech discrimination test.  It is unclear with respect to all of these examinations whether a state-licensed audiologist conducted the testing.  Furthermore, the results of these audiograms are in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  While the Board will not discount audiograms simply because they are in graphical form, additional clarification of the exact puretone thresholds is needed.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  On remand, additional steps must be taken to clarify these private audiological tests.

Furthermore, the Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In his June 2012 testimony before the undersigned, the Veteran stated that his back and hearing problems contributed to his retirement in 2002.  On remand, the Veteran should be afforded an examination to determine if the Veteran's service-connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.  Send the Veteran a duty-to-assist letter on the issue of entitlement to a TDIU.

2.  Attempt to contact the audiologists who performed the May 1984, July 1990, September 1997, October 2002, and August 2003 private audiograms.  

In each case, attempt to ascertain whether a state-licensed audiologist conducted the testing, and ask the audiologist to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz).

In the case of the May 1984 and July 1990 audiological tests, attempt to obtain any associated speech discrimination test results, and if any speech discrimination tests are available, clarify whether such tests were conducted using the Maryland CNC speech discrimination test.  

In the case of the September 1997, October 2002, and August 2003 tests, clarify whether speech discrimination testing was conducted using the Maryland CNC speech discrimination test.  

3.  The Veteran should be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


